Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 4-11, 14-17, 19, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 23, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190215717 A1 to Lee; Gyeongcheol et al. in view of US 20210144580 A1 to Alfarhan; Faris et al.

Re: Claim(s) 1, 23, 45
Lee discloses a resource allocation method for an uplink 
uplink uplink signalling the following mapping restrictions to a UE); 
and performing resource allocation of the uplink 
wherein the specific target comprises: a quality of service (QoS) parameter or a logical channel (0196 - RRC (of the BS) additionally controls the LCP procedure by configuring mapping restrictions for each logical channel by signalling the following mapping restrictions to a UE).
Lee does/do not appear to explicitly disclose that said method is for a sidelink.  Rather, the embodiments cited by the Examiner exemplify a method prescribed for an uplink communication.  
However, although not specifically disclosed by Lee, it is implied by Lee that said method is applicable to a sidelink (Fig. 10 and 0322-0323 - FIG. 10 is a block diagram illustrating examples of communication devices which can perform method(s) of the present disclosure.  In FIG. 10, one of the communication device 1100 and the communication device 1200 may be a user equipment (UE) and the other one maAlternatively, one of the communication device 1100 and the communication device 1200 may be a UE and the other one may be another UE).  The 
However, in the interest of completeness, attention is directed to Alfarhan which discloses said limitation (see at least Abstract – method for logical channel prioritization is disclosed.  0163 and Table - RRC additionally controls the LCP procedure by configuring mapping restrictions for each logical channel.  0108 - The methods may also be applicable from the perspective of a base station or TRP for downlink transmission(s) to a WTRU as well as for sidelink transmissions from WTRU to WTRU).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee invention by employing the teaching as taught by Alfarhan to provide a method for performing logical channel prioritization applicable to a sidleink communication between two UEs.  The motivation for the combination is merely applying a known method of LCP to another known method of LCP to achieve predicable results.  
Lee further discloses a terminal comprising a memory, processor, and program (Fig. 11 and 0010) as required by claims 23 and 45, respectively.

Re: Claim(s) 2
Lee in view of Alfarhan discloses those limitations as set forth in the rejection of claim(s) 1 above.
Lee further discloses wherein the LCP restriction parameter of the sidelink comprises at least one of following information: allowed subcarrier spacing; or maximum physical sidelink shared channel (PSSCH) duration (0196-0198 - RRC (of the BS) 

Re: Claim(s) 13
Lee in view of Alfarhan discloses those limitations as set forth in the rejection of claim(s) 1 above.
Lee further discloses priority handling between logical channels of one UE by means of logical channel prioritization (0091).
However, Lee does/do not appear to explicitly disclose that said priority handling relates to the following cases: in case that the specific target comprises the QoS parameter, the QoS parameter comprises at least one of: priority of direct communication interface data packet (PPPP), reliability of direct communication interface data packet (PPPR), or packet delay budget (PDB) of direct communication interface data packet.
However, further attention is directed to Alfarhan which discloses said limitation (0003 - Using logical channel prioritization (LCP), data from a logical channel having a highest priority is the first data which may be included in a medium access control protocol data unit (MAC PDU). 0099 - LTE and NR communications may employ QoS-Based parameters. The WTRU may be configured with one or more parameters associated with a characterization of how data should be transmitted.  Such characterizations may or a pro-se per packet priority (PPPP) in the case of proximity services or sidelink transmission).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee invention by employing the teaching as taught by Alfarhan to provide the ability to perform LCP in accordance with QoS parameters inclusive of PPPP.  The motivation for the combination is merely applying a known method of LCP to another known method of LCP to achieve predicable results.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alfarhan as applied to claim 1 above, and further in view of US 20200359368 A1 to Loehr; Joachim et al.

Re: Claim(s) 3
Lee in view of Alfarhan discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Lee further discloses that the RRC (of the BS) additionally controls the LCP procedure by configuring mapping restrictions for each logical channel by signalling the following mapping restrictions to a UE (0196).
However, Lee in view of Alfarhan does/do not appear to explicitly disclose the manner of configuring be conditioned upon: when the terminal is on a network, the 
However, attention is directed to Loehr which discloses said limitation (0197-0204 - Exchange of ProSe control information between another ProSe-enabled UE and the ProSe Function over PC3 reference point. In the ProSe UE-to-Network Relay case the Remote UE will send this control information over PC5 user plane to be relayed over the LTE-Uu interface towards the ProSe Function … Configuration of parameters (e.g., including IP addresses, ProSe Layer-2 Group IDs, Group security material, radio resource parameters). These parameters can be pre-configured in the UE, or, if in coverage, provisioned by signaling over the PC3 reference point to the ProSe Function in the network).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee in view of Alfarhan invention by employing the teaching as taught by Loehr to provide the ability to configure a device preparing to perform a sidelink communication by way of a network when connected to the network, or by way of pre-configuration when off-network.   The motivation for the combination is given by Loehr (0001 - The present disclosure relates to allocation mechanisms of radio resources to a transmitting user equipment to perform multiple direct sidelink transmissions during a sidelink period over a sidelink interface to one or more receiving user equipments).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415